— In a proceeding pursuant to CPLR article 78 to review a determination of the New York State Division of Housing and Community Renewal dated September 1, 2006, that the subject building was exempt from rent regulation, the petitioner appeals from a judgment of the Supreme Court, Kings County (Schmidt, J.), dated May 8, 2007, which denied the petition and dismissed the proceeding.
Ordered that the judgment is affirmed, with costs.
The determination of the New York State Division of Housing and Community Renewal that the subject building was exempt from rent regulation had a rational basis and was not arbitrary or capricious. Therefore, the Supreme Court properly confirmed the determination (see Emergency Tenant Protection Act of 1974 § 5 [a] [5] [L 1974, ch 576, sec 4, § 5, as amended (McKinney’s Uncons Laws of NY § 8625 [a] [5])]; Rent Stabilization Code [9 NYCRR] § 2520.11 [e]; Matter of Various Tenants of 123 Guernsey St. v New York State Div. of Hous. & Community Renewal, 19 AD3d 503 [2005]). Skelos, J.E, Angiolillo, Balkin and Chambers, JJ., concur.